Citation Nr: 0825032	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  99-11 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.

(The issue of entitlement to service connection for residuals 
of head trauma to include seizures will be the subject of a 
separate decision under the same docket number).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to April 
1986.  Further, the record indicates he had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which found that new and material 
evidence had not been received to reopen the previously 
denied claims of service connection for head trauma and 
seizures, and a low back disorder.  Additionally, this rating 
decision denied service connection for PTSD.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2002, a transcript of 
which is of record.

By a December 2002 decision, the Board found that new and 
material evidence had been received to reopen the previously 
denied claims, but that additional development was necessary 
regarding the underlying service connection claims. The Board 
initially undertook this development pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3.104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  However, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003). Accordingly, in 
October 2003 the Board remanded the case for completion of 
the additional development to include medical examinations. 

In March 2006, the Board denied the veteran's PTSD and head 
trauma claims, and remanded the low back claim for additional 
development.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a March 2008 Order, the Court, pursuant to a 
joint motion, vacated the Board's decision to the extent it 
denied service connection for residuals of head trauma to 
include seizure, and remanded the case for compliance with 
the instructions of the joint motion.  As noted above, that 
issue is the subject of a separate decision under a different 
docket number.

In regard to the low back claim, the Board finds that the 
March 2006 remand directives have been substantially 
completed.  Accordingly, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue(s) adjudicated by this 
decision has been completed.

2.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran has a chronic 
low back disorder that was caused by a disease or injury 
incurred in and/or aggravated by active service.


CONCLUSION OF LAW

Service connection is not warranted for a low back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, because the VCAA was 
enacted after the initial adjudication of the veteran's claim 
by the RO, it was impossible to provide notice of the VCAA 
before the initial adjudication in that claim.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Here, the veteran was provided with adequate VCAA 
notification by letters sent by the Board in May 2003, and by 
the AMC in May and November 2004.  This claim was 
subsequently readjudicated by Supplemental Statements of the 
Case (SSOCs) dated in June 2005 and May 2006.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate her current appellate claims, what 
information and evidence she must submit, what information 
and evidence will be obtained by VA, and indicated the need 
for the veteran to advise VA of or to submit any evidence in 
her possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

The Board acknowledges that none of the aforementioned 
notification letters provided to the veteran appear to 
contain the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, in this case, it is observed that this 
information was included as part of the May 2006 SSOC.  
Further, the focus of this case is whether the veteran has a 
low back disorder incurred in or aggravated by active 
service, for which, as detailed above, he received adequate 
notification.  In short, the outcome of this case does not 
depend upon the information discussed by the Dingess holding.  
Moreover, for the reasons stated below, the preponderance of 
the evidence is against the claim, and it must be denied.  As 
such, no disability rating and/or effective date is to be 
assigned or even considered for this claim.  Consequently, 
the Board concludes that the veteran has not been prejudiced 
by this lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As stated in the Introduction, 
he had the opportunity to present evidence and argument in 
support of his claim at a July 2002 Board hearing.  Moreover, 
he was accorded VA medical examinations regarding this case 
in November 2004 and April 2006.  Consequently, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran essentially contends that he developed a low back 
disorder during active service from heavy lifting, as well as 
from standing for long hours on heavy surfaces in his duties 
as a chef, and that it has continued since that time.

The Board acknowledges that the veteran's DD Form 214 
reflects that his primary military occupational specialty was 
that of a food specialist.  However, his service medical 
records contain no findings indicative of low back problems 
while on active duty.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).

The veteran has submitted X-rays dated in May 1986 which 
indicates evidence of spondylolisthesis and spina bifida.  
However, one cannot read the veteran's name on the X-ray 
report itself.  Assuming the validity of the findings, the 
Board notes that there is no indication of the circumstances 
which resulted in the creation of these X-rays, especially as 
they are dated subsequent to his period of active service.  
Further, there are no findings of arthritis, which would 
warrant consideration of service connection on a presumptive 
basis pursuant to 38 C.F.R. §§ 3.307 and 3.309.  

Moreover, the first indication of the veteran seeking 
treatment for complaints of back problems appears to be in 
1992, approximately 6 years after his separation from active 
duty.  The records reflect he sought treatment following 
injuries sustained in a car accident in July of that year.  
In other words, there is evidence which suggests his current 
back problems may come from a post-service injury.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, although he now contends he had continuous back 
problems since service, the Board finds it significant that 
he first raised his claim of service connection for a low 
back disorder in 1994, approximately 8 years after service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).

The Board also finds it significant that an August 1997 VA 
orthopedic examination concluded, in pertinent part, that 
there was no evidence of trauma, either old or recent.  
Diagnosis was low back pain musculoskeletal in origin without 
clinical evidence of sensory or motor nerve compression.  In 
other words, this competent medical evidence indicated that 
the back disorder was not due to a disease or injury.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran sustained a low back injury during his active 
service.

The record reflects that the veteran was accorded a VA 
orthopedic examination in November 2004, at which he reported 
that he was employed as a chef during service which required 
him to be on his feet for many hours a day, that he developed 
low back pain and discomfort, that he was seen several times 
at medical dispensaries during the course of his tour of 
duty, and that he was treated primarily for sprains of his 
back.  Additionally, he reported that he had had recurrent 
intermittent pain in his low back since discharge.  In 
reviewing the findings by X-ray, and the history of recurrent 
low back pain in service, the examiner concluded that one 
must accept that there was more than likely a connection 
between his complaints during the veteran's tour of duty in 
the military present and his present difficulties with low 
back pain.

Thus, the November 2004 VA spine examiner provided a 
competent medical opinion relating the veteran's current low 
back disorder to active service.  However, as noted by the 
Board in March 2006, the opinion provided by the examiner 
does not appear to be in accord with the Board's remand 
directives.  In making this finding, the Board emphasized 
that nothing indicated the examiner reviewed the claims file, 
especially as the opinion was premised upon the veteran being 
treated for recurrent low back pain during service which was 
reportedly incurred from having to be on his feet for many 
hours a day as a chef.  For the reasons stated above, the 
Board has determined that the preponderance of the evidence 
is against a finding that the veteran sustained a low back 
injury during his active service.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  
Consequently, the November 2004 VA examiner's opinion is not 
entitled to probative value in the instant case.  

In accord with the Board's March 2006 remand directives, the 
veteran underwent a new VA examination of the spine in April 
2006 at which the examiner noted he had reviewed the 
veteran's compensation folder in great depth.  Diagnosis was 
mechanical low back pain.  Moreover, the examiner stated that 
although the veteran patently has significant problems with 
his low back, there was nothing in his compensation folder 
that would reflect the onset of his low back pain to be 
specifically related to any event while he was on active 
duty.  That is not to say that it was not possible that he 
sustained the original back pain while on active duty, only 
that there was no indication in the service medical records 
of him ever being seen for that problem while on active duty.  
In view of the fact that the Board has already determined the 
veteran did not sustain a back injury during active service, 
the preponderance of the medical and other evidence of record 
is against a finding that the veteran currently has a chronic 
low back disorder that was incurred in or aggravated by 
active service. 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Therefore, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


